The defendant’s motion, dated November 22,1977, to dismiss the appeal, filed November 18,1977, from the Superior Court in Fairfield County at Stamford is dismissed by the court.
No appearance for either party.
Decided February 16, 1978
The defendant’s motion, dated November 28,1977, to dismiss the appeal, filed October 28, 1977, from the Superior Court in Fairfield County at Stamford is dismissed by the court.
The defendant’s motion, dated November 28,1977, to dismiss the appeal, filed November 18,1977, from the Superior Court in Fairfield County at Stamford is dismissed by the court.
The defendant’s motion, dated November 22,1977, to terminate the stay pending appeal from the Superior Court in Fairfield County at Stamford is dismissed by the court.
The defendant’s motion, dated December 6, 1977, to terminate the stay pending appeal from the Superior Court in Fairfield County at Stamford is dismissed by the court.
The defendant’s “Motion to Expedite and to Dispense with Finding,” dated November 28, 1977, in the appeals from the Superior Court in Fairfield County at Stamford is dismissed by the court.